Case 5:14

LEWIS
BRISBOIS

BISGAARD
& SMH LP

ATTORNEYS AT LAW

oe OB “NH OF em le Nom

Mm NM NM NM NO NM BROOD kk keke ek eh
SS TA rh hk BD MY = SF OOM I DA A Bw He im SS

 

 

-Cv-00839-SJO-AS Document 136-1 Filed 08/02/19 Page1of2 Page ID #:1747
oo

am Pup oH ERE AE
i PP Ew bong 2 EAE BA
fog ke Peete bh ee

ect

 

LEWIS BRISBOIS BISGAARD & SMITH LLP
ARTHUR K. CUNNINGHAM, SB# 97506
E-Mail: Arthur.Cunningham@lewisbrisbois.com
650 East Hospitality Lane, Suite 600
San Bernardino, California 92408
Telephone: 909.387.1130
Facsimile: 909.387.1138
Email: Arthur.Cunningham@lewisbrisbois.com
Attorneys for Defendants
SERGEANT AYALA, et al.
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
MARY GARCIA, etc., et al, CASE NO. CV 18-00839 SJO (ASx)
Plaintiff, [PROPOSED ORDER FOR
ISMISSAL WITH PREJUDICE,
VS. COURT TO RETAIN
JURISDICTION; TRIAL DATE
COUNTY OF RIVERSIDE, VACATED
et al.,
Defendants.
Trial Date: 8/6/2019

 

 

GOOD CAUSE APPEARING AND THE PARTIES HAVING
STIPULATED THERETO, IT IS ORDERED, ADJUDGED AND DECREED:

I. This action, and each and every claim for relief thereof, is dismissed in
its entirety, with prejudice.

2. The parties shall bear their own costs, expenses and attorneys’ fees
arising out of and/or connected with this matter, including any such fees or expenses
potentially recoverable under 42 U.S.C. Sec. 1988.

3. This Stipulation and Order is the result of the compromise of a disputed
claim. It is not to be considered as an admission of liability and/or responsibility

with regard to the incident, occurrence, casualty or event referenced in the pleadings

4816-4385-3210.1

 

[PROPOSED] ORDER

 
Case 5:1 ! -y-00839-SJO-AS Document 136-1 Filed 08/02/19 Page 2of2 Page ID #:1748

herein.
4. The pending trial date of August 6, 2019 is vacated.
IT IS SO ORDERED, ADJUDGED AND DECREED.

DATED: July _, 2019

By:

 

Hon. 8. James Otero
United States District Judge

eo C28 “PDR tlh hm bt oe

wm NM NN RNR ek kh kk
San MN & WY NH =e S CM HI KH Hn Bk Hh Be

LEWIS
BRISBOIS
BISGAARD 48 16-4385-3210.1 2

 

& SMITH LLP [PROPOSED] ORDER

ATTORNEYS AT LAW

 

 

 
